The interlineations or cancellations made in the specification amendments could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).

A substitute specification is required pursuant to 37 CFR 1.125(a) because of the number of specification changes submitted in the applicant’s amendment. A substitute specification contains three things.  
A substitute specification must not contain new matter. A statement needs to be included in the enclosed letter that attests that no new matter has been added.  
The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted 
An accompanying clean version without the markings must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649